UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx At August 8, 2014 there were issued and outstanding 27,896,697 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 4-5 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 6-7 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2014 and 2013 8 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 9-10 Notes to Condensed Consolidated Financial Statements 11-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39-40 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) June 30, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities 41 69 Accounts receivable trade Commodity risk management asset 14 Other current assets Total current assets Properties and equipment Oil and gas properties under full cost method, net of $63,954 and $57,077 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) June 30, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Other current liabilities Total current liabilities Long-term debt, net of current portion Asset retirement obligations Other accrued liabilities Commitments and contingencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,896,697 and 27,735,878 shares issued, respectively Additional paid-in capital Accumulated deficit ) ) Other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except share and per share data) Three months ended June 30, Six months ended June 30, Oil, gas, and NGL production revenues: $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Impairment of oil and gas properties Water treatment plant Mineral holding costs General and administrative Income (loss) from operations ) Other income and expenses: Realized (loss) gain on risk management activities ) 19 ) 33 Unrealized (loss) gain on risk management activities ) ) ) Gain on the sale of assets 14 28 Equity loss in unconsolidated investment ) ) Miscellaneous income 47 (9
